COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Marlene Jean Orosco v. The State of Texas

Appellate case number:    01-20-00328-CR

Trial court case number: 1595760

Trial court:              180th District Court of Harris County

       This Court has become aware that the trial court signed an order on June 6, 2020,
terminating appellant’s deferred adjudication community supervision and discharging appellant.
        The Harris County District Clerk shall file a supplemental clerk’s record within 10 days
of the date of this order including the trial court’s June 6, 2020 order granting appellant early
release from deferred adjudication community supervision
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___May 25, 2021_____